DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATAGORIES OF INVENTIONS
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
	This application contains claims directed to more than one species and more than one subspecies of the generic invention. These species and subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The air suction port compressor arrangement species are as follows: 
	Species I	Figs. 5-9 (Claims 1-2, 6, and 8-13);  
			Suction air supplied (via 32 and 32, Fig. 6) through both the 					Upper Flange (40) and the Lower Flange (50) to both the air 					suction port (31) in the Upper Flange (40) and the air suction 				port (31) in the Lower Flange (50);  
		
	Species II	Fig. 13 (Claims 1-2, 6, and 8-13); 
			Suction Air supplied (via 32, Fig. 13) only through the Upper 					Flange (40) to the Air Suction Port (31) in the Upper Flange 					(40);
	
	Species III 	Fig. 14 (Claims 1-2, 6 and 8-13);
			Suction Air supplied (via 32, Fig. 14) only through the Lower 					Flange (50) to the Air Suction Port (31) in the Lower Flange 					(50); and


			Air Suction Port (31) defined in a partition plate (70, Fig. 20) 					disposed between the Upper Flange (40) and the Lower 					Flange (50).

The Air Suction Port Shape Subspecies are as follows (further selection needed with a selection of Species I, II, III, or IV above): 
	
	Subspecies A	Fig. 10 (Claim 7) - Air Suction Port (31) with 							Transition Side (314); and
	
	Subspecies B	Fig. 18 - Air Suction Port (31) with Narrow Slit (has no 					transition arc like the Air Suction Port (31) of Fig. 10).  

Applicant is required, in reply to this action, to elect a single species and subspecies (if applicable) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species and/or subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, independent Claim 1 is generic to all of Species I, II, III, and IV. 
Species I, II, III, and IV and Subspecies A and B each lack unity of invention because even though the inventions of these species and subspecies require the technical feature of the air suction port that comprises an outer side, an inner side, and a connecting side located between the outer side and the inner side, wherein the outer not a special technical feature as it does not make a contribution over the prior art of at least CN206035814U (Fan et al.; published on March 22, 2017) (FAN) (this reference was included in the information disclosure statement (IDS) filed by Applicants on December 5, 2019; additionally the English Machine Translation of CN206035814U is provided for Applicants’ convenience).
Specifically, it is noted that the common technical feature as recited in independent Claim 1 as described above is disclosed by FAN as follows:

		1. A compressor (English Abstract, “a gas is compressed and expanded”, p. 3, last paragraph, lines 5 and 6, Figs. 1-8), comprising: 
			a main shaft (shaft extending from motor assembly 2, p.3, first full paragraph, lines 3 and 4, Figs. 5 and 6) provided with a convex portion (rotor 6, p. 3, first full paragraph, line 2), and a slip sheet (blade 8, p. 3, first full paragraph, line 5) installed on the convex portion (6); 
			a cylinder (stator 7, p. 3, first full paragraph, line 3), wherein the convex portion (6) and the slip sheet (8) are penetrated in an inner cavity (interior space defined by 7 as best seen in Fig. 5) of the cylinder (7); and 
			an air inlet and outlet device sleeved on the main shaft (Figs. 5 and 6) and located at least one position below the cylinder (7), and the air inlet and outlet device comprises a disk body (plate structure that includes 4), an air suction port (stator intake groove 25, p. 3, first full paragraph, last five lines, Fig. 5) communicating with the inner cavity (interior space defined by 7) is formed on an end of the disk body (plate structure that includes 4) facing to the cylinder (7), the air suction port (25) comprises an outer side (C, Examiner’s ANNOTATED Fig. 6 of 
			wherein the outer side (C) is located on an inner side of the side wall (at F or F dependent on the rotation of the shaft, Examiner’s ANNOTATED Fig. 6 of FAN) of the slip sheet (8).

    PNG
    media_image1.png
    288
    366
    media_image1.png
    Greyscale
 
Examiner’s ANNOTATED Fig. 6 of FAN

Applicant Is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species and/or subspecies to be examined (i.e., an election of one Species I-IV and one subspecies A and B) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be 
	Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
A telephone call was not made to request an oral election in the above restriction requirement as Applicants reside outside of the United States.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/PAUL W THIEDE/Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday February 9, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746